Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants timely traversed the restriction requirement in the reply filed on 02/08/2021 with the election of Claims 1-8, 10-15, 17, 27-29, 31-34, 36-37, 39 and 41 and Figs. 6A-6C and 6E.  Therefore, claims 42 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Thus, claims 1-8, 10-15, 17, 27-29, 31-34, 36-37, 39 and 41 are presently pending in this application.
Applicants’ election with traverse is acknowledged.  The traversal is on the grounds that “the species identified by the Examiner… do not appear to germane if (as described hereinabove) an implant is the elected invention”.  This is not found persuasive because the drawings and the disclosure has mutually exclusive species with mutually exclusive characteristics that are not obvious variants of each other directed to both the implant and the methods of using the implant.  Therefore, an election is required for both the implant and the methods of using the implant.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear as to which measuring unit is being referred to with respect to “10 to about 1000”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Cohn et al. (2012/0179193) “Cohn”.
Regarding claim 1, Cohn discloses a medical grade or non-medical grade implant (abstract), comprising a deformable body formed of a polymer comprising functional groups capable of cross-linking to form a cross-link (par. 0305 discloses a polymeric system having a polymer comprising functional groups that react to form cross-links); said body provided in a first configuration which is cross-linked to a second configuration upon application of a selected stimulus (claim 59 discloses the medical device body expanding and becoming stiffer in response to stimulation); wherein said selected stimulus causes said cross-
Regarding claim 2, Cohn discloses the stimulus is the initiator of the cross-link between said first configuration to said second configuration (claim 59). 
Regarding claim 3, Cohn discloses the said cross-linking of said functional groups is cross-linking with each other (par. 0305).
Regarding claim 4, Cohn discloses the said cross-linking of said functional groups is cross-linking with another material (par. 0307 discloses the use of a catalyst for cross-linking)
Regarding claim 5, Cohn discloses the wherein said stimulus stimuli is a liquid (par. 0303 discloses the stimulus an aqueous environment such as blood flow using swelling). 
Regarding claim 7, Cohn discloses wherein said stimulus comprises temperature and/or ultraviolet (UV) radiation (par. 0033 discloses thermal stimulation and par. 0306 discloses irradiative stimulation).
Regarding claim 11, Cohn discloses wherein said stimulus stimuli is a monomer (par. 0297).
Regarding claim 36, Cohn discloses wherein said functional group is capable of cross-linking via polymerization (par. 0067). 
Regarding claim 37, Cohn discloses wherein said functional group is selected from the group consisting of acryl, methacryl, cyanoacryl, and vinylsulfonyl (par. 0308). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, 10, 12-15, 27-29, 31-34, 39, 41and rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (2012/0179193) “Cohn”.
Regarding claim 6, Cohn discloses the claimed invention of claims 1 and 5 including a liquid stimulus (par. 0303) and wherein the time required for said liquid to finish the cross-linking is from about 1 minutes to about 30 minutes (par. 0302); except for wherein the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes, since these are result effective variables that contribute to the overall structure and mechanical properties of the polymer and the polymer being cross-linked within sufficient time, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum range and value of a result effective variable involves only routine skill in the art and modifying the quantity of said liquid is from about 3% to about 100% of the total implant weight; and finishing 80% of the cross-linking within about 1 to 30 minutes, would allow for a time efficient cross-linking of the polymer with sufficient mechanical integrity.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 8 and 10, Cohn discloses said temperature is from about 40 degrees Celsius to about 60 degrees Celsius (par. 0029); and wherein the time required for said stimulus to finish the cross-linking is from about 5 minutes to about 30 minutes (par. 0589 discloses 20 minutes for the polymer to cross-link); except for finishing 80% of the cross-linking within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cross-linking rate in Cohn to include finishing 80% of the cross-linking within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes, since these are result effective variables that contribute to the polymer being cross-linked within sufficient time using various stimulations, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art and modifying the cross-linking rate to include finishing 80% of the cross-linking within about 5 to 30 minutes, would allow for a time 
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that 80% of the cross-linking is finished within about 5 to 30 minutes and wherein the time required for said UV to finish 80% of the cross-linking is from about 2 seconds to about 5 minutes, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 12-14, as best understood, Cohn discloses the claimed invention of claim 1 including an increase in the modulus from 26 MPa to 82 MPa (par. 0509); except for wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from about 10 to about 1000.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein in said first configuration said implant has an elastic modulus from about 0.01 to about 1 MPa; wherein in said second configuration said device has an elastic modulus from about 2 to about 250 MPa and wherein an elastic modulus of said second configuration is greater than an elastic modulus of said first configuration by a factor of from about 10 to about 1000, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 15, Cohn discloses the claimed invention of claim 1 including the body has an open cell structure having a porosity (pars. 0210-0211); except for a porosity percentage In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the body has a porosity percentage from about 65% to about 85%, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 27-29 and 33, Cohn discloses said polymer is selected from the group consisting of poly(vinyl alcohol) (PVA), polyvinylamine (PVM), poly(vinyl chloride), a fluoropolymer, a polyester, a polyurethane, a polyurea, a silicone, and copolymers thereof (par. 0049); the polymers represented by formulas disclosed in pars. 0055 and 0249; and the polymers comprising backbone units (pars. 0417-0418); and wherein said first cross-link comprises a residue selected from the group consisting of a formaldehyde residue, a dialdehyde residue, a dicarboxylic acid residue, a diepoxide residue, and a diisocyanate residue (par. 0259).
Except for wherein the polymer has formula I: [X]m[X(-L-Y)]n[X-Z-]p Formula I wherein: 
m is zero or a positive integer; n and p are each independently an integer which is at least 1, wherein the sum of m, n and p is at least 10; X is a backbone unit which forms a polymeric backbone; L is absent or is a linking moiety; Y is said functional group; and Z is a first cross-link, wherein L and Y together form a pendant group; wherein the polymer comprises a plurality of backbone units having formula II: -CR1R2-CR3A-Formula II wherein: A is selected from the group consisting of a covalent bond, R4, and a linking group, said linking group being selected from the group consisting of -0-, -S-, alkylene, arylene, cycloalkyl, heteralicyclic, amine, sulfate, sulfonate, sulfonyl, sulfoxide, phosphate, phosphonyl, phosphinyl, alkoxy, aryloxy, thioalkoxy,
thioaryloxy, azo, sulfonamide, carbonyl, thiocarbonyl, carboxy, carbonyl, thiocarbonyl, urea, thiourea, carbamyl, thiocarbamyl, amide, epoxide, cyanate and amino; and R1-R4 are each independently selected from the group consisting of hydrogen, alkyl, alkenyl, alkynyl, cycloalkyl, aryl, heteroaryl, heteroalicyclic, amine, halide, sulfate, sulfonate, sulfonyl, sulfoxide, phosphate, phosphonyl, phosphinyl, hydroxy, alkoxy, aryloxy, thiohydroxy, thioalkoxy, thioaryloxy, cyano, nitro, azo, azide, sulfonamide, carbonyl, thiocarbonyl, carboxy, thiocarbamate, urea, thiourea, carbamate, amide, epoxide and hydrazine.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the polymers and the polymer backbone units in claim 29 to include the required formulas of claims 27-28, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 31-32, Cohn discloses the claimed invention of claim 1; except for wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone), since these are result effective variables that contribute to the overall mechanical properties of the polymer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art and modifying wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone), would allow for biocompatible polymer with sufficient mechanical integrity.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that wherein an average molecular weight of side chains in said polymer is no more than 50 Da; wherein a weight ratio of side chains to backbone in said polymer is no more than 3:1 (side chain: backbone) this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 34, 39 and 41, Cohn discloses the claimed invention of claims 1 and 27; except for wherein an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the polymer to include wherein an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer, since these are result effective variables that contribute to the overall mechanical properties of the polymer, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying an amount of said first cross-link in said polymer is in a range of In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that an amount of said first cross-link in said polymer is in a range of from 1 cross-link per 100,000 monomeric units of said polymer to 1 cross-link per 100 monomeric units of said polymer and/or in a range of from 0.2 to 500 crosslinks per 1 MPa of said polymer; wherein an amount of said functional group in said polymer is in a range of from 1 to 30 functional groups per 100 monomeric units of said polymer and/or in a range of from 200 to 6,000 functional groups per 1 MPa of said polymer and said polymer comprises at least 10 of said functional group per said first cross-link in said polymer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al. (2012/0179193) “Cohn” in view of Fisher et al. (7329414) “Fisher”. 
Cohn discloses the claimed invention of claim 1 including wherein said body has an open cell structure which allows said body to be shrunk by compression (par. 0211 and claim 60); except for said compression is stabilized by dehydration.  However, Fisher teaches a similar polymeric body which is dehydrated and then expanded (Figs. 4A-4C and col. 12, lin. 27-30).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the body to include compression is stabilized by dehydration, as taught and suggested by Fisher, for allowing ease of implantation in a compressed state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YASHITA SHARMA/
Primary Examiner, Art Unit 3774